UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7393


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGELO MARQUIS DRAPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:12-cr-00090-RGD-DEM-2; 2:15-
cv-00503-RGD)


Submitted: May 27, 2021                                           Decided: June 17, 2021


Before KING, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Marquis Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo Marquis Draper appeals the district court’s order construing his Fed. R. Civ.

P. 60(b) motion as a 28 U.S.C. § 2255 motion and dismissing it without prejudice as

successive. * We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Draper, Nos. 2:12-cr-

00090-RGD-DEM-2, 2:15-cv-00503-RGD (E.D. Va. July 14, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Draper also appealed the district court’s dismissal of his motion to reconsider for
lack of jurisdiction. However, he abandoned any claims relative to that order by failing to
raise them in his informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,
177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit
rules, our review is limited to issues preserved in that brief.”).

                                             2